Citation Nr: 1100733	
Decision Date: 01/06/11    Archive Date: 01/14/11

DOCKET NO.  07-06 393A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to a rating in excess of 30 percent for residuals of 
a left eye injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Counsel




INTRODUCTION

The Veteran served on active duty from August 1954 to April 1980.

This appeal to the Board of Veterans' Appeals (Board) arose from 
a June 2006 rating decision in which the RO awarded a temporary 
total rating for the Veteran's residuals of a left eye injury, 
from May 2, 2006, and assigned a 30 percent rating from July 1, 
2006.  In June 2006, the Veteran filed a notice of disagreement 
(NOD) with the assigned disability rating.  A statement of the 
case (SOC) was issued in February 2007, and the Veteran filed a 
substantive appeal (via a VA Form 9, Appeal to the Board of 
Veterans' Appeals) in February 2007.

In May 2010, the Board remanded the Veteran's claim to the RO, 
via the Appeals Management Center (AMC) in Washington, DC, to 
schedule the Veteran for a hearing before a Veterans Law Judge at 
the RO.

A September 2010 letter informed the Veteran that his hearing was 
scheduled in October 2010.  In September 2010 correspondence, the 
Veteran indicated that he would be unable to travel and attend 
the hearing.  An October 2010 notice indicates that the Veteran 
failed to report for his hearing.  He has not requested 
rescheduling of the hearing.  As such, his hearing request is 
deemed withdrawn.  See 38 C.F.R. § 20.704(d) (2010).


FINDINGS OF FACT

1.  All notification and development actions needed to fairly 
adjudicate the claim on appeal have been accomplished.

2.  Pertinent to the current claim for increase, the Veteran's 
service-connected residuals of a left eye injury are manifested 
by light perception in the left eye, no blindness in the right 
eye, no complaints of pain, and no evidence of rest-requirements 
or episodic incapacity.


CONCLUSION OF LAW

The criteria for a rating in excess of 30 percent for residuals 
of a left eye injury are not met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.383(a), 
4.1, 4.3, 4.7, 4.14, 4.75, 4.76, 4.83a, 4.84, Diagnostic Code 
6099-6009 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & 
Supp. 2010)) includes enhanced duties to notify and assist 
claimants for VA benefits.  VA regulations implementing the VCAA 
were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2010).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim, as well as the evidence that VA will 
attempt to obtain and which evidence he or she is responsible for 
providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 
(2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. 
Principi, 18 Vet. App. 112 (2004), after a substantially complete 
application for benefits is received, proper VCAA notice must 
inform the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to provide; 
and (4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim, in accordance with 
38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 
has been revised, in part.  See 73 Fed. Reg. 23,353-23,356 (April 
30, 2008).  Notably, the final rule removes the third sentence of 
38 C.F.R. § 3.159(b)(1), which had stated that VA will request 
that a claimant provide any pertinent evidence in his or her 
possession.

In rating cases, a claimant must be provided with information 
pertaining to assignment of disability ratings (to include the 
rating criteria for all higher ratings for a disability), as well 
as information regarding the effective date that may be assigned.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VCAA-compliant notice must be provided to a claimant before the 
initial unfavorable decision on a claim for VA benefits by the 
agency of original jurisdiction (in this case, the RO).  Id.; 
Pelegrini, 18 Vet. App. at 112.  See also Disabled American 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. 
Cir. 2003).  However, the VCAA notice requirements may, 
nonetheless, be satisfied if any errors in the timing or content 
of such notice are not prejudicial to the claimant.  Id.

In this appeal, in a September 2006 post-rating letter, the RO 
provided notice to the Veteran explaining what information and 
evidence was needed to substantiate the claim for an increased 
rating, as well as what information and evidence must be 
submitted by the appellant, and what information and evidence 
would be obtained by VA.  That letter also provided the Veteran 
with information pertaining to the assignment of disability 
ratings and effective dates, as well as the type of evidence that 
impacts those determinations, consistent with Dingess/Hartman.  A 
May 2008 letter provided the Veteran with the criteria used to 
rate his disability.  After issuance of the September 2006 and 
May 2008 letters, and opportunity for the Veteran to respond, the 
June 2008 supplemental SOC (SSOC) reflects readjudication of the 
claim.  Hence, the Veteran is not shown to be prejudiced by the 
timing of this notice.  See Mayfield v. Nicholson, 20 Vet. App. 
537, 543 (2006); see also Prickett v. Nicholson, 20 Vet. App. 
370, 376 (2006) (the issuance of a fully compliant VCAA 
notification followed by readjudication of the claim, such as in 
an SOC or SSOC, is sufficient to cure a timing defect).

The record also reflects that VA has made reasonable efforts to 
obtain or to assist in obtaining all relevant records pertinent 
to the matter on appeal.  Pertinent medical evidence associated 
with the claims file consists of VA treatment records and the 
report of an October 2006 VA examination.  Also of record and 
considered in connection with the appeal are various written 
statements provided by the Veteran and by his representative, on 
his behalf.  The Board finds that no additional RO action to 
further develop the record is warranted.

In summary, the duties imposed by the VCAA have been considered 
and satisfied.  Through various notices of the RO, the Veteran 
has been notified and made aware of the evidence needed to 
substantiate this claim, the avenues through which he might 
obtain such evidence, and the allocation of responsibilities 
between himself and VA in obtaining such evidence.  There is no 
additional notice that should be provided, nor is there any 
indication that there is additional existing evidence to obtain 
or development required to create any additional evidence to be 
considered in connection with this claim.  Consequently, any 
error in the sequence of events or content of the notice is not 
shown to prejudice the Veteran or to have any effect on the 
appeal.  Any such error is deemed harmless and does not preclude 
appellate consideration of the matter on appeal, at this 
juncture.  See Mayfield, 20 Vet. App. at 543 (rejecting the 
argument that the Board lacks authority to consider harmless 
error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed. Cir. 1998).

II.  Analysis

Disability evaluations are determined by the application of VA's 
Schedule for Rating Disabilities, which is based on average 
impairment of earning capacity resulting from a service-connected 
disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there 
is a question as to which of two ratings shall be applied, the 
higher rating will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  
After careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is to be considered when making 
disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath 
v. Derwinski, 1 Vet. App. 589 (1995).  Where an increase in the 
level of a service-connected disability is at issue, the primary 
concern is the present level of disability.  Francisco v. Brown, 
7 Vet. App. 55 (1994).  Nevertheless, the Board acknowledges that 
a claimant may experience multiple distinct degrees of disability 
that might result in different levels of compensation from the 
time the increased rating claim was filed until a final decision 
is made.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).  
The following analysis is therefore undertaken with consideration 
of the possibility that different ratings may be warranted for 
different time periods.

In this case, the RO assigned a 30 percent rating for the 
Veteran's defective vision, left eye, residual injury, pursuant 
to 38 C.F.R. § 4.84a, Diagnostic Code 6099-6009, indicating that 
he has an unlisted disability rated on the basis of eye, injury 
of, unhealed.

The Board initially notes that, although the criteria for rating 
disabilities of the eye were recently revised, effective December 
10, 2008, these new criteria only apply to new claims filed on or 
after December 10, 2008.  See 73 Fed. Reg. 66,543, 66,544 (Nov. 
10, 2008).  The Veteran's claim was filed in May 2006.

Under Diagnostic Code 6009, an unhealed injury of the eye, in 
chronic form, is to be rated from 0 to 100 percent for impairment 
of visual acuity or field loss, pain, rest-requirements, or 
episodic incapacity.

In rating impairment of visual acuity, the best distant vision 
obtainable after best correction with glasses will be the basis 
of rating, except in cases of keratoconus in which contact lenses 
are medically required.  38 C.F.R. § 4.75.

Where service connection is in effect for a disability of only 
one eye, the degree of impairment in the nonservice-connected eye 
is not for consideration unless there is blindness in one eye as 
the result of service-connected disability and blindness in the 
other eye as a result of nonservice-connected disability.  38 
C.F.R. § 3.383(a)(1).

In other words, where only one eye is service-connected, and the 
Veteran is not blind in both eyes, the other eye is considered 
normal for rating purposes.  38 C.F.R. § 4.14 (manifestations not 
resulting from the service-connected disability may not be used 
in establishing the service-connected evaluation).

The severity of visual acuity loss is determined by applying the 
criteria set forth at 38 C.F.R. § 4.84a.  Under these criteria, 
impairment of central visual acuity is evaluated from 
noncompensable to 100 percent based upon the degree of the 
resulting impairment of visual acuity.  See Diagnostic Codes 6061 
to 6079.  The percentage evaluation will be found from Table V by 
intersecting the horizontal row appropriate for the Snellen index 
for one eye and the vertical column appropriate to the Snellen 
index of the other eye.  38 C.F.R. § 4.83a, Table V.

The Board notes that, pursuant to a January 2008 rating decision, 
the Veteran was granted entitlement to special monthly 
compensation based on loss of use of one eye.

The Veteran is service-connected for his left eye only, and there 
is no evidence that the Veteran is blind in his right eye.  As 
such, a disability rating of 30 percent is warranted for 
impairment of central visual acuity, when there is blindness in 
one eye, having only light perception, and visual acuity in the 
other eye of 20/40 (6/12).  A higher disability rating is only 
warranted, in cases where one eye is service-connected, in cases 
where there is blindness in the nonservice-connected eye or there 
is anatomical loss of the service-connected eye.  38 C.F.R. § 
4.84a, Diagnostic Codes 6066, 6070.

Visual impairment can also be rated on the basis of loss of field 
of vision. 38 C.F.R. § 4.76.  When unilateral, loss of visual 
field is rated 30 percent disabled when concentric contraction of 
the visual field is to 5 degrees.  There is no schedular rating 
higher than 30 percent available for loss of visual field when 
only one eye is subject to service connection.

Considering the pertinent evidence in light of the above, the 
Board finds that a rating greater than 30 percent for the 
Veteran's defective vision, left eye, residual injury, is not 
warranted.

VA outpatient treatment records dated from February 2006 to May 
2008 show that the Veteran demonstrated only light perception in 
his left eye on visual acuity testing.  He consistently denied 
eye pain.

In October 2006, the Veteran underwent VA examination.  Corrected 
visual acuity in the right eye was 20/25 distance and 20/20 near.  
Corrected and uncorrected visual acuity in the left eye was 
2/500.  There was no diplopia in any field of gaze.  The visual 
field in the left eye was constricted to approximately 40 degrees 
at the widest.  There was a central scotoma.  Diagnostic testing 
showed that extraocular motilities were full, and the pupils were 
reactive to light.  The diagnoses were history of traumatic 
macular hole, and history of retinal detachment with repair of 
the left eye, which result in reduced visual acuity, central 
visual field, and peripheral vision.  The Veteran had very 
reduced visual function in the left eye but was not totally blind 
in the left eye.

Based on the evidence of record, the Board finds that an 
increased rating for residuals of an injury to the left eye is 
not warranted.  Specifically, there is no evidence that the 
Veteran was blind in his nonservice-connected eye or experienced 
anatomical loss of his left eye.  As such, an increased rating 
for impaired visual acuity is not warranted.  38 C.F.R. 
§ 38 C.F.R. § 4.84a, Diagnostic Codes 6066, 6070.  Furthermore, 
there is no basis for a rating in excess of 30 percent for loss 
of field vision when only one eye is subject to service 
connection.  38 C.F.R. § 4.84a.

Furthermore, the Veteran has consistently denied eye pain, and 
there is no evidence of record that his left eye disability 
resulted in rest-requirements or episodic incapacity.

The Board has also considered the applicability of other 
diagnostic codes for rating this disability, but finds that no 
other diagnostic code provides a basis for higher rating.  The 
disability also has not been shown to involve any factors that 
warrant evaluation under any other provision of VA's rating 
schedule.

For all the foregoing reasons, the Board finds that there is no 
basis for staged rating of the Veteran's residuals of a left eye 
injury, pursuant to Hart, and that the claim for a higher rating 
must be denied.  In reaching this conclusion, the Board has 
considered the applicability of the benefit-of-the doubt 
doctrine; however, as the preponderance of the evidence is 
against assignment of a higher rating, that doctrine is not 
applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; 
Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

A rating in excess of 30 percent for residuals of a left eye 
injury is denied.




____________________________________________

Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


